Case 1:20-mc-00511-GBD Document3 Filed 12/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff,
V. 1:20-me-511
SABRETT FOOD PRODUCTS CORP., (Originally 62 Civ. 2031)
fale Defendants.

 

 

 

PRePeeres ORDER TERMINATING FINAL JUDGMENT

 

The Court having received the motion of plaintiff United States of America for
termination of the final judgment entered in the above-captioned case, and the Court having
considered all papers filed im connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is

ORDERED, ADJUDGED, AND DECREED:
That said final judgment is hereby terminated.

Dated: DEC 1 9 2020 Vaca & Dare

C§hited Siftes District Court Judge
uthe istrict of New York

 

 
